Judgment against defendants Atlas Securities Corporation and Tilley modified to amend the findings of fact to include the statement that defendants knew of the insolvency of the defendant corporation when the alleged transactions were entered into, and, with respect to defendant Tilley, to limit the judgment to conform with the proposed judgment to which he consented, and is otherwise affirmed in all respects, without costs to either party against the other. It is clear from the record that the People sustained their burden of proof that defendants knew of the insolvency of the corporation when the transactions were entered into. Moreover, the only issue on the trial, by agreement of the parties, was that of insolvency. There was sufficient in the record to warrant the conclusion that defendant Tilley’s participation in the trial extended no further than to consent to the form of judgment which had been proposed in the course of settlement. This consent was accepted by the People. Concur — Breitel, J. P., Botein, Frank and Valente, JJ.; Cox, J., dissents only insofar as the modification limits the judgment as against Tilley but otherwise concurs in the modification. Settle order on notice.